DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
3. The instant Action is responsive to Applicant’s above RCE filed 07/01/2021.
4. All rejections or objections previously made and not re-iterated here are hereby withdrawn.
5. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution histories of the parent applications: 
15250118 (filed 08/29/2016, U.S. Patent 10325031 issued 06/18/2019),
14635836 (filed 3/2/2015, U.S. Patent 9430512 issued 8/30/2016), 
14086837 (filed 11/21/2013, U.S. Patent 9043347 issued 5/26/2015), 
12578411 (filed 10/13/2009, U.S. Patent 8626777 issued 1/7/2014), and 
11006841 (filed 12/7/2004, U.S. Patent 7627591 issued 12/1/20009);
A terminal disclaimer filed and approved 07/01/2021 against U.S. Patent 10325031;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 127-156 (renumbered to 1-30) are allowed. 
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
The allowable subject matter of patented parent application (15250118, filed 08/29/2016, U.S. Patent 10325031 issued 06/18/2019) has been thoroughly reviewed.
The recited subject matters of the instant application was compared to the above allowable subject matter of the parent application.
It is revealed that the recited subject matter of the instant application is closely in parallel to the allowable subject matters of the patented parent application, including converting a first labeled tree hierarchy in a first view to a first labeled tree hierarchy in a second view represented by one or more signal values, wherein a view comprises a set of distinct values from which labels for the labeled tree hierarchy are selected; and combining the first NL T in the second view with a second NL T in the second view, wherein the combining forms a third NL Tin the second view in which the third NL T comprises the first NL T in the second view and the second NLT in the second view, wherein a view comprises a set of distinct values from which labels for an NL T are selected.
In respect of the recited subject matters of the instant application, thorough searches has been conducted over various domains, including EAST, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE. The prior art searched and investigated in did not fairly teach or suggest teaching of the subject matter.
Take two below listed searches performed on EAST as typical examples, the searches either yields a few less relevant hits or returns none as result.

The EAST search command for highly synthesized recited subject matters: 
(@ad < "20041029") and ((transform$3 or convert$3) near3 (hierarch$3 or tree)) and ((hierarch$3 or tree or leaf or node or edge) near3 label$4) and ((hierarch$3 or tree) near3 view) and ((two$2dimension$2) near3 (hierarch$3 or tree))  
The search returns a result of nine references. However, none of them is closely relate to the recited subject matter.
The EAST interference command below for the claimed subject matter yield no hits: 
two-dimensional graphical hierarchy "labeled tree" hierarchy first view first labeled tree "second view" combining tree hierarchies "convert tree"

A further review of the claimed subject matter that is specifically limited to processing a labeled complex two-dimensional complex graphical labeled tree hierarchy, the Examiner was persuaded that the features identified in the subject matter, as highlighted below is distinct from prior art and allowable:
“manipulating one or more labeled complex two-dimensional graphical hierarchies,
in which the one or more labeled complex two-dimensional graphical hierarchies comprise one or more labeled tree hierarchies;
wherein the method of arranging a database content comprises:
executing instructions on one or more processors of one or more computing devices comprising:
converting a first labeled tree hierarchy in a first view to the first labeled tree hierarchy in a second view; and
combining the first labeled tree hierarchy in the first view and the first labeled tree hierarchy in the second view to form a combined labeled tree hierarchy,
wherein the first view is different from the second view.”.

An update search on prior art in domains (EAST, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed or similarly disclosed in each of the independent claims 127, 135 and 143. 

Claims (128-134 and 151-152), (136-142 and 153-154) and (144-150 and 155-156) are directly or indirectly dependent upon the independent claims 127, 135 and 143, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 127-156 (renumbered to 1-30) are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 25, 2021